[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDINGS OF FACT
After the Defendant failed to appear for trial, the Plaintiff gave evidence and the following facts were found:
1. On January 23, 1987, the Defendant, acting through its authorized agent, submitted a credit application to the Plaintiff. (Pl. Ex. 1).
2. Pursuant to said credit application, the Plaintiff agreed to extend credit to the Defendant and the Defendant agreed to pay a service charge of 1 1/2% per month, computed on the unpaid delinquent balance until the account was paid in full and also agreed to pay reasonable attorneys' fees and other costs of collection.
3. The Plaintiff sold and delivered to the Defendant, goods with a value of $11,551.69. (Pl. Ex. 2, see also Complaint, Paragraph 1 and Defendant's Answer to Paragraph 1 of the Complaint.
4. There is presently due the Plaintiff a principal balance of $3,851.69 and accrued interest of $3,394.34. (See Pl. Ex.3).
5. Plaintiff has requested attorneys' fees in the amount of $1,811.51. Based on representations of counsel, the fact that the Defendant was represented by an attorney who filed an answer alleging several special defenses, a review of the file and the contingent nature of the fee agreement, it is found that the request for fees is fair and reasonable.
6. These fees would also be fair and reasonable based on the amount of work by the attorney and the normal hourly charges by CT Page 2139 attorneys in this area.
RECOMMENDED JUDGMENT
The undersigned Fact Finder, duly appointed sworn and assigned to report facts found to the Superior Court for the Judicial District of Tolland, heard this case on February 27, 1991 and recommends that judgment be entered as follows:
1. On behalf of the Plaintiff against the Defendant in the amount of $7,246.03;
2. That the Court award reasonable attorneys' fees in favor of the Plaintiff in the amount of $1,811.51.
BRUCE S. BECK FACT FINDER